Citation Nr: 0945007	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asbestosis, claimed as 
due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
January 1960 to August 1960, from July 1961 to October 1961, 
and during July 1962, in the South Carolina Army National 
Guard (ANG).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision in which 
the RO, among other things, denied service connection for 
asbestosis.  The appellant filed a notice of disagreement 
(NOD) in January 2005, and the RO issued a statement of the 
case (SOC) in February 2005.  The appellant filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2005.

In his Form 9, the appellant requested a hearing before RO 
personnel; he subsequently withdrew this request on the 
scheduled June 2005 hearing date.

In July 2007, the Board remanded the appellant's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing some of the requested 
development, the AMC continued the denial of the claim (as 
reflected in a September 2009 supplemental SOC (SSOC)) and 
returned the appeal to the Board for further consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.


REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
matter on appeal.

A remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In compliance with the July 2007 Board remand, the RO 
obtained additional service records.  These records confirmed 
the appellant's periods of ACDUTRA.  These records also 
indicated that the appellant's military occupational 
specialty (MOS) was track vehicle mechanic.  In the July 2007 
remand, the Board indicated that, if the newly obtained 
records led the RO to determine that any period of ACDUTRA 
involved assignment in an occupation involving likely 
asbestos exposure, such as track vehicle mechanic, the RO 
should arrange for the appellant to undergo a VA respiratory 
examination, by a physician, at an appropriate VA medical 
facility.  While the service records confirmed periods of 
ACDUTRA from February 14, 1960, to August 6, 1960; July 10, 
1961 to October 27, 1961; and from July 1, 1962, to July 15, 
1962; and that the appellant's MOS was track vehicle 
mechanic, the RO did not schedule the appellant for an 
examination.  

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a 
nexus between a current disability and an in-service event, 
injury, or disease is a low one.  McLendon, 20 Vet. App. at 
83.  

Here, service evidence shows that the appellant worked as a 
track vehicle mechanic while on ACDUTRA, which likely 
involved some asbestos exposure, and medical evidence 
indicates that he may appellant may currently have 
asbestosis; however, there is no medical opinion addressing 
the relationship between the two.  Under these circumstances, 
and consistent with the prior remand, examination to obtain 
the medical findings and opinion needed to resolve the claim 
is required. 

Hence, the RO should arrange for the Veteran to undergo VA 
pulmonary/respiratory examination, by an appropriate 
physician, at a VA medical facility.  The appellant is 
advised that a failure to report to the scheduled 
examination, without good cause, may result in a denial of 
the claim (as the original claim will be decided on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the appellant fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the appellant by the 
pertinent VA medical facility.

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the appellant another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the appellant should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter requesting 
that the appellant provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, or, the time period for the 
Veteran's response has expired, the RO 
should arrange for the appellant to 
undergo VA pulmonary/respiratory 
examination, by an appropriate physician, 
at a VA medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the appellant, and the examination 
report should include discussion of the 
appellant's documented medical history and 
assertions.  All indicated tests and 
studies, to include psychological testing 
if deemed appropriate, should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of the report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify 
whether the Veteran currently has 
asbestosis, and/or  any other lung 
disability/ies.  Then, with respect to 
each such diagnosed disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is 
medically related to asbestos exposure 
during any period of ACDUTRA.  In 
rendering such opinion, the examiner 
should consider and discuss any such in-
service asbestos exposure, as well as any 
pre- and post-service occupational 
exposure and the appellant's smoking 
history.

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for asbestosis in light 
of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


